United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT



                                  ___________

                                  No. 96-2427
                                  ___________


Ann Dulany, Trenace White, Jane Doe,      *
Lillian Taylor, Vicky Williams, Larfay    *
Primus, Pamela Williams, Treva            *
Merriweather, Shirley Small, Becca        *
Hughes, Lisa Suter, Carmen O'Neil,        *
Kimberly Collins, Leta Salyer, Lana       *
Anderson, Brenda Foster, Alisa            *
Teuber, Polly Guidorzi, Shirley Allen,    *
Patricia Prewitt, on behalf of            *
themselves and all other prisoners at     *
Chillicothe Correctional Center and       *
Renz Correctional Center,                 *
                                          *   Appeal from the United States
               Plaintiffs-Appellants,     *   District Court for the
                                          *   Western District of Missouri.
       v.                                 *
                                          *
Mel Carnahan, Governor of Missouri,       *
in his official capacity; Dora Schriro,   *
Director, Department of Corrections,      *
Agency of the State of Missouri, in her *
official capacity; George Lombardi,       *
Director, Division of Adult Institutions, *
in his official capacity; Dale Riley,     *
Director, Division of Classification and *
Treatment, Missouri Department of         *
Corrections, in his official capacity;    *
Randee Kaiber, Assistant Director/Health *
Service, Division of Classification and        *
Treatment, Missouri Department of              *
Corrections, in his official capacity;         *
Brian Goeke, Superintendent of Renz            *
Correctional Center, in his official           *
capacity; Thelma Grandison,                    *
Superintendent of Chillicothe                  *
Correctional Center, in her official           *
capacity; Correctional Medical Systems,        *
Inc., in its capacity as contractual health    *
care provider to Renz and Chillicothe          *
Correctional Centers,                          *
                                               *
             Defendants-Appellees.             *

                                      ___________

                             Submitted: February 10, 1997
                                 Filed: December 31, 1997
                                     ___________

Before RICHARD S. ARNOLD, Chief Judge, HANSEN, Circuit Judge, and BATTEY,1
      District Judge.
                             ___________

HANSEN, Circuit Judge.

        The plaintiffs, a group of female inmates from two Missouri state prisons, brought
this suit against various state and prison officials pursuant to 42 U.S.C. § 1983 (1994),
claiming the defendant state prison officials have been deliberately indifferent to their
serious medical needs in violation of their constitutional rights and rights secured under
the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101- 12213


      1
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota, sitting by designation.

                                              -2-
(1994). The district court2 granted summary judgment in favor of the defendants. The
plaintiffs appeal, arguing that the district court erred in granting summary judgment
without allowing them an opportunity for discovery. They also contend that the district
court erroneously made credibility determinations on the deliberate indifference issue,
failed to consider the whole record, considered the plaintiffs’ claims in isolation, failed
to consider the threat of injury from the alleged systemically deficient health care system,
and erroneously dismissed their ADA claims. We affirm.

                                            I.

        The plaintiffs are a group of 20 female prisoners incarcerated in two Missouri
prison facilities--the Renz Correctional Center and the Chillicothe Correctional Center.
They filed a complaint on behalf of themselves and all female prisoners incarcerated in
Missouri prison facilities, alleging that the Missouri Department of Corrections is
providing inadequate medical care for women prisoners. The plaintiffs also sought to
assert the rights of female prisoners with disabilities, alleging that the defendant state
prison officials are not complying with the ADA. The plaintiffs moved for class
certification.

        The defendants moved to dismiss or in the alternative for summary judgment,
supported by physician affidavits, the relevant institutional policies, and many volumes
of medical records relevant to the allegations specified in the complaint. At the same
time, the defendants provided the plaintiffs’ attorneys with the remainder of the
plaintiffs’ medical records documenting treatment for conditions that were not addressed
in the complaint. On September 1, 1995, the plaintiffs moved the district court for an
extension of time in which to respond to the defendants’ motion for summary judgment
in order to fully review the medical records and documents




      2
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                           -3-
provided by the defendants. The district court granted the plaintiffs an extra 30 days to
respond. The plaintiffs submitted inmate affidavits, affidavits of medical experts, and
other documentation in opposition to the defendants’ summary judgment motion.

       On October 2, 1995, the defendants moved the district court to stay discovery
pending the determination of their dispositive motion. In support of their motion for a
stay of discovery, the defendants asserted that the volumes of documents they had
voluntarily provided were sufficient to evaluate the adequacy of the plaintiffs’ medical
care. The defendants urged the court not to allow a fishing expedition. The plaintiffs
opposed the motion, arguing that summary judgment would be inappropriate before the
parties had an adequate opportunity to develop the facts through discovery. On October
5, 1995, the district court entered an order staying discovery.

        After reviewing the documents and affidavits submitted by both parties, the
district court granted the defendants’ motion for summary judgment in part, concluding
that 19 of the 20 plaintiffs had failed to create a genuine issue of material fact to indicate
that the defendants had been deliberately indifferent to their serious medical needs.3
Because the named plaintiffs were unable to demonstrate deliberate indifference, the
district court denied their motion for class certification. The plaintiffs appeal.

                                             II.

      We review de novo the district court’s grant of summary judgment, applying the
same standards as the district court. Mayard v. Hopwood, 105 F.3d 1226, 1227 (8th




       3
        The district court provisionally denied summary judgment as to one plaintiff,
Jane Doe, and ordered the plaintiffs to reveal her identity to allow the defendants an
opportunity to specifically refute her claim. Thus, her claims will not be discussed in
this appeal.

                                            -4-
Cir. 1997). Summary judgment is appropriate if the record “show[s] that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Fed. R. Civ. P. 56(c). We view the facts and the inferences to be
drawn from them in the light most favorable to the nonmoving party. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “Rule 56(c) mandates the
entry of summary judgment, after adequate time for discovery and upon motion, against
a party who fails to make a showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will bear the burden of proof at
trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). We look to the substantive
law to determine whether an element is essential to a case, and “[o]nly disputes over facts
that might affect the outcome of the suit under the governing law will properly preclude
the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). The Eighth Amendment, as applied to the states through the Fourteenth
Amendment, provides the substantive law for the case at hand. The Eighth Amendment’s
proscription of cruel and unusual punishment obligates prison officials to provide inmates
with medical care. See Estelle v. Gamble, 429 U.S. 97, 103 (1976). To prevail on a
claim of constitutionally inadequate medical care, the inmate must show that the prison
officials’ conduct amounted to “deliberate indifference to [the prisoner’s] serious medical
needs.” Id. at 104; see also Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997).

                                     A. Discovery

       The plaintiffs first contend that the district court erred by granting summary
judgment without affording them an opportunity to conduct adequate discovery. We
review for an abuse of discretion a district court’s determination that a claim is ripe for
summary judgment. In re Temporomandibular Joint (TMJ) Implants Prod. Liab. Litig.,
113 F.3d 1484, 1489 (8th Cir. 1997). While the trial court must give the parties adequate
time to conduct discovery, see Celotex Corp., 477 U.S. at 322, Rule 56(c) does not
require the completion of all discovery before a court may properly grant




                                          -5-
summary judgment. In re TMJ Implants Prod. Liab. Litig., 113 F.3d at 1489. Rule
56(f) allows a party opposing summary judgment to seek a continuance and postpone
a summary judgment decision until adequate discovery has been completed. Id. at
1490. When seeking such a continuance, the party opposing summary judgment must
file an affidavit with the trial court to show what specific facts further discovery might
unveil. Humphreys v. Roche Biomed. Lab., Inc., 990 F.2d 1078, 1081 (8th Cir. 1993).
“If a party opposing a summary judgment motion does not seek shelter under Rule 56(f)
or otherwise ask for a continuance, a court generally does not abuse its discretion in
granting summary judgment based on the record before it.” In re TMJ Implants Prod.
Liab. Litig., 113 F.3d at 1490.

        The plaintiffs did not file a Rule 56(f) motion and accompanying affidavit
articulating that further discovery was essential to their opposition of the defendants’
summary judgment motion. The defendants voluntarily produced thousands of pages
of documents, including the plaintiffs’ medical records, the relevant institutional
policies, and physician affidavits summarizing the plaintiffs’ medical records and
opining that the plaintiffs received medically appropriate and adequate care. The
plaintiffs requested a continuance to review and respond to these documents, but they
did not therein assert that the documentation was incomplete or that additional specific
discovery was necessary in order for them to resist the summary judgment motion.
They were granted an additional 30 days in which to respond and then they opposed
summary judgment by filing their sworn statements and some physician affidavits.
While they asserted in a footnote of their opposition to summary judgment that summary
judgment was premature due to the lack of opportunity for discovery, they failed to
articulate what specific discovery was lacking that prevented them from adequately
resisting summary judgment, nor did they seek a further continuance.

       The plaintiffs opposed the defendants’ motion to stay discovery but only argued
that they were entitled to general information such as the name of each person likely to
have discoverable information, a copy of all documents in the defendants’ possession



                                           -6-
that are relevant to the disputed facts alleged in the pleadings, the identity of any expert
witnesses who may be used at trial, and a statement of all opinions to be expressed.
Additionally, the plaintiffs asserted they were entitled to tours of the correctional
facilities, access to the medical records of every inmate, all quality improvement reports
made in response to inmate complaints, and documentation of staffing levels, staffing
patterns, and inmate deaths. The plaintiffs said that they sought “to discover critical
facts,” (Appellants’ App. at 199), but they did not articulate what particular critical facts
they needed to develop or hoped to unveil.

       On appeal, the plaintiffs assert that they would have attempted to discover the
defendant prison officials’ state of mind by deposing them regarding the medical care
provided to inmates and their knowledge of deficiencies in the medical care system.
Their intention to unveil these specific facts was not expressed to the district court in
either the plaintiffs’ resistance to the stay of discovery or in their request for a
continuance to review the defendants’ documents. Further, the record in this case was
not inadequate upon which to make a summary judgment determination, because the
defendants provided expert affidavits, the relevant prison policies, and all of the
plaintiffs’ medical records. Additionally, the plaintiffs responded with their own
affidavits and expert affidavits. Thus, this case is unlike prior cases in which we held
that the record was inadequate for summary judgment. See Smith v. Jenkins, 919 F.2d
90, 93 (8th Cir. 1990) (reversing a grant of summary judgment on a medical deliberate
indifference claim where the record contained neither the plaintiff’s medical records nor
evidence of the appropriate standard of care); Palmer v. Tracor, Inc., 856 F.2d 1131-34
(8th Cir. 1988) (holding summary judgment was premature because the only affidavit
on record was an unsworn affidavit of defendant’s attorney). Here, the plaintiffs
responded to the motion and did not articulate why the lack of discovery prevented them
from adequately opposing the motion. Because the plaintiffs did not take appropriate
action to delay the entry of summary judgment for the purpose of obtaining additional
specific facts necessary to resist the motion, we cannot conclude that the




                                            -7-
district court abused its discretion in determining that the case was ripe for summary
judgment. See In re TMJ Implants Prod. Liab. Litig., 113 F.3d at 1491.


                                 B. Motion to Dismiss

        Before turning to the merits of this appeal, we consider the defendants’ motion
to dismiss. The defendants move to dismiss the appeals of certain named plaintiffs on
the ground that they have been either released from custody or released from the two
institutions involved in this case. The release of these plaintiffs from the prisons renders
moot their request for injunctive relief, which was the only remedy they pursued. See
Smith v. Boyd, 945 F.2d 1041, 1043 (8th Cir. 1991). Accordingly, we grant the motion
to dismiss and dismiss the appeals of Alisa A. Teuber, Kimberly Collins, Brenda Foster,
Treva Merriweather, Carmen O’Neil, Leta Salyer, and Trenace White.

                              C. Deliberate Indifference

        An Eighth Amendment claim that prison officials were deliberately indifferent to
the medical needs of inmates involves both an objective and a subjective component.
Coleman, 114 F.3d at 784. See also Farmer v. Brennan, 511 U.S. 825 (1994). The
plaintiffs must demonstrate (1) that they suffered objectively serious medical needs and
(2) that the prison officials actually knew of but deliberately disregarded those needs.
Coleman, 114 F.3d at 784. “Because society does not expect that prisoners will have
unqualified access to health care, deliberate indifference to medical needs amounts to
an Eighth Amendment violation only if those needs are ‘serious.’” Hudson v.
McMillian, 503 U.S. 1, 9 (1992). “[T]he failure to treat a medical condition does not
constitute punishment within the meaning of the Eighth Amendment unless prison
officials knew that the condition created an excessive risk to the inmate’s health and
then failed to act on that knowledge.” Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996).
As long as this threshold is not crossed, inmates have no constitutional right to receive




                                            -8-
a particular or requested course of treatment, and prison doctors remain free to exercise
their independent medical judgment. Id. Deliberate indifference may be demonstrated
by prison guards who intentionally deny or delay access to medical care or intentionally
interfere with prescribed treatment, or by prison doctors who fail to respond to prisoner’s
serious medical needs. Estelle, 429 U.S. at 104-05. Mere negligence or medical
malpractice, however, are insufficient to rise to a constitutional violation. Id. at 106.

       In this case, the district court examined the claims and affidavits of each plaintiff
to determine whether she had raised a genuine dispute of material fact on each element
of her claim sufficient to survive the summary judgment motion. The district court
concluded that while most of the plaintiffs had alleged serious medical needs, none had
raised a genuine dispute of fact from which a trier of fact could conclude that the prison
officials had been deliberately indifferent to her serious medical needs. The plaintiffs
disagree and contend that the district court erred by improperly making factual
determinations concerning the defendants’ subjective state of mind.

       Our review of the record convinces us that the district court did not make
improper factual determinations concerning the defendants’ subjective state of mind.
Rather, for each individual plaintiff, the district court examined the evidence and
concluded that the plaintiff had failed either to demonstrate an objectively serious
medical need or to refute the medical records presented by the defendants demonstrating
that care had been provided. Contrary to the plaintiffs’ contention, the district court’s
indication that many of the plaintiffs had alleged objectively serious medical conditions
does not compel an automatic conclusion that the district court made improper fact-
findings regarding the defendants’ subjective state of mind. Medical records revealed
in each instance that the defendants had responded to and provided treatment for the
plaintiffs’ medical needs. Prison officials can be "found free from liability if they
responded reasonably to a risk, even if the harm ultimately was not averted." Farmer,
511 U.S. at 844. In the face of medical records indicating that




                                           -9-
treatment was provided and physician affidavits indicating that the care provided was
adequate, an inmate cannot create a question of fact by merely stating that she did not
feel she received adequate treatment. We have carefully considered the evidence
relating to each plaintiff’s claims, and briefly summarize them below.

       Ann Dulany alleges she has not received medically appropriate treatment for her
conditions of Crohn’s disease and coronary artery disease. Although diagnosed with a
peptic ulcer, she contends no medical evidence supports this diagnosis. She also
complains that she has not had a physical examination since 1987. The defendants
presented her medical records, which confirm a diagnosis of peptic ulcer but do not
confirm a diagnosis of Crohn’s disease. One provisional diagnosis noted the possibility
of Crohn’s disease, but this was not a definitive diagnosis and a later record entered
after many diagnostic procedures for abdominal pain ruled out any diagnosis of Crohn’s
disease. Medical records also indicate that Dulany has been sent to outside consultants
who have not concluded she suffers from Crohn’s disease. The defendants assert that
the recommendations of outside specialists were followed for her coronary artery and
heart diseases and that diagnostic procedures and treatment were provided for her peptic
ulcer. She alleges that prison officials failed to follow the recommendations of her
outside consultants, but a prison doctor remains free to exercise his or her independent
professional judgment and an inmate is not entitled to any particular course of treatment.
Long, 86 F.3d at 765. Dulany also asserts untimely follow-up care, allegedly indicating
disregard of a known risk. She demonstrates no harm from any delay in treatment,
however. We agree with the district court’s conclusion that Dulany’s medical records
indicate that prison physicians have actively attended to her needs and provided
diagnostic procedures in attempts to determine the cause of her pain; there is no evidence
to indicate that the prison medical officials did not respond reasonably to her medical
needs.

     Lillian Taylor asserts she has not received appropriate mental health care. She
complains that she does not receive her medications regularly and that doctors fail to



                                          -10-
inquire into essential facts. Her medical records indicate she has seen a psychologist
and a psychiatrist on numerous occasions and has been prescribed medication for
psychiatric problems. The defendants presented two expert affidavits -- that of her
treating physician and that of a psychiatrist -- which stated that Taylor had received
appropriate treatment and care. To resist summary judgment, she presented the affidavit
of Dr. Rhoda Ruttenberg, who examined her prison psychiatric records. She notes that
Taylor was prescribed lithium without a pre-lithium workup and that the first check of
lithium levels exceeded the recommended standard. Dr. Ruttenberg concluded that
Taylor’s record “raises questions about the adequacy of care given this patient.”
(Appellant’s App. at 646.) While this affidavit may indicate possible negligence, it is
insufficient to supply an inference of deliberate indifference. Grossly incompetent or
inadequate care can constitute deliberate indifference in violation of the Eighth
Amendment where the treatment is so inappropriate as to evidence intentional
maltreatment or a refusal to provide essential care. Smith, 919 F.2d at 93. Dr.
Ruttenberg does not express an opinion that the care provided was grossly inadequate
or resulted in any serious harm to Taylor. Taylor fails to provide evidence from which
a trier of fact could draw an inference that her medical treatment was grossly
inappropriate or evidenced intentional maltreatment.

       Vicky Williams suffers seizures. She alleges that the prison medical staff
irregularly monitors her blood levels while she is on medications. Her medical records
show that she has received both treatment and frequent monitoring, though perhaps not
at regular intervals as she would prefer. She acknowledged that the prison medical staff
does check her blood levels when she reports feeling that the levels are high. Her own
disagreement with the frequency of monitoring her blood levels does not create a
question of deliberate indifference as it does not indicate “an unnecessary and wanton
infliction of pain” or treatment that is “repugnant to the conscience of mankind.” Estelle,
429 U.S. at 105-06.




                                          -11-
       Larfay Primus has tuberculosis. She complains that she has not received adequate
treatment and was not instructed on how to take her medication. Her medical records
show that she did receive instruction concerning the medications, that she indicated she
understood the information, and that she received treatment, although she was reported
as not showing up for her first two treatments. The defendants presented a physician’s
affidavit stating that she has received adequate treatment. To oppose summary
judgment, Primus presents the affidavit of Dr. Armond H. Start, who reviewed her prison
medical records and concluded that her record “illustrates that the [prison’s tuberculosis]
control program is not adequate.” (Appellant’s App. at 410.) However, Dr. Start’s
affidavit gives no basis for the conclusion that the tuberculosis control program is not
adequate, and he does no more than articulate questions he has. He questions whether
the cause of Primus’s tuberculosis infection was adequately investigated, why three skin
tests were given, and whether she received preventive counseling. The affidavit provides
no more than mere speculation about whether the prison officials acted with deliberate
indifference, and speculation is not sufficient to survive a motion for summary judgment.



      The plaintiffs liken this case to DeGidio v. Pung, 920 F.2d 525 (8th Cir. 1990),
but the present case is far afield from the facts of DeGidio. Evidence in DeGidio showed
that the prison officials’ indifference and negligence toward an outbreak of tuberculosis
infections resulted in almost 200 inmates being infected within a few years. For a period
of about five years during which the outbreak began and spread, no prison officials were
responsible for the supervision, control, and administration of health services at the
prison. Id. at 529. To the contrary, in the present case, the Missouri Department of
Corrections has contracted with Correctional Medical Services, Inc. to provide general
health care to the inmates, and the defendants provided unrefuted expert testimony
describing the prisons’ medical and mental health care policies as appropriate. Primus
is the only plaintiff to raise the issue of the prison’s tuberculosis treatment in the
complaint, and her medical records indicate that the prison officials




                                          -12-
administered treatment to her. She has failed to present evidence from which to infer
that the defendants did not respond reasonably to the risk.

       Medical records also indicate that Primus was seen on a continuing basis for an
earache and other complaints, though these were not listed in the complaint as a basis
for her claim. Dr. Start’s affidavit states that Primus’s ear infection “was treated with
multiple drugs and [Primus] eventually developed a significant disability that may or may
not have been prevented by specialty consultation.” (Appellants’ App. at 417.) The
existence of a possible alternate course of treatment, which “may or may not” have been
successful, is not sufficient to raise an inference of deliberate indifference where the
prison officials acted reasonably but ultimately failed to avert the harm. See Farmer, 511
U.S. at 844. Primus’s records indicate that prison officials tried, albeit unsuccessfully,
to treat her ear infection.

       Pamela Williams was diagnosed with major depression. She contends that she is
not being seen by a psychiatrist and that the prison doctor changes or discontinues her
medication without review by a psychiatrist. The defendants presented the affidavit of
her treating physician and a psychiatrist, who determined that she received appropriate
mental health care. The district court noted that she was seen by a psychologist or
psychiatrist 19 times one year, received psychological counseling 20 times another year,
and was seen at least 15 times for various other ailments. She submitted the affidavit of
Dr. Jeffrey L. Metzner, who examined her psychiatric records. He expressed concern
over the fact that her medications appeared to have been changed without direct contact
between her and the prescribing physician. In his opinion, it was “very unclear” whether
her treatment was adequate to attend to her serious medical needs. (Appellants’ App.
at 636.) Such an equivocal opinion is not sufficient to give rise to an inference of
deliberate indifference. “Grossly incompetent or inadequate care can constitute
deliberate indifference” but the care provided must be “so inappropriate as to evidence
intentional maltreatment or a refusal to provide essential care.” Smith, 919 F.2d at 93.
A medical expert opinion that it is “very



                                          -13-
unclear” whether treatment was adequate is simply insufficient to create a question of
fact as to deliberate indifference.

        Shirley Small suffers from hypothyroidism, heart attacks, constipation, nose
bleeds, and allergies. She underwent surgery in 1994 to remove a growth on her tongue
and complains she received no follow-up diagnosis. She complains that her medication
is not properly dispensed. The defendants presented her records, which indicate that she
is seen on a regular basis at the cardiac chronic care clinic, where staff members review
her medications. Her disagreement over the course of her treatment does not raise an
inference of deliberate indifference, and she has failed to demonstrate harm from any
alleged delay in receiving a follow-up diagnosis.

       Becca Hughes asserts that she suffers from carpal tunnel syndrome and tendinitis.
Among other things, she complains that her outside specialist’s recommendations are not
followed and she has not been offered the basic surgery for carpal tunnel syndrome. The
defendants presented a physician’s affidavit stating that she has not been diagnosed with
carpal tunnel and that she is receiving appropriate treatment. Prison doctors have sent
Hughes to a specialist, prescribed medication, and performed diagnostic procedures for
her. The specialist found no indication of carpal tunnel. The latest examination by the
doctor who originally said she was symptomatic of carpal tunnel now suspects
malingering on her part. In any event, showing that another physician might have
ordered different tests and treatment does not show deliberate indifference. Noll v.
Petrovsky, 828 F.2d 461, 462 (8th Cir. 1987).

        Lisa Suter suffers from Crohn’s disease and complains of problems obtaining
necessary medical supplies. She also alleges that she had an abnormal pap smear but no
follow-up. There is evidence that she has not always received the needed supplies and
that the defendants had trouble obtaining supplies on two occasions, but the medical
records generally indicate that supplies were regularly issued to her and that her parents
purchased supplies for her when the wrong appliances were ordered.



                                          -14-
Records indicate that when less than the prescribed number of supplies were ordered,
it was based on the nurse’s belief that Suter may have still had supplies in her
possession. Most often, the proper supplies appear to have been ordered. Suter
presented the affidavit of Dr. Start, who had reviewed her records. Dr. Start questions
whether the prison’s medical contractor maintains an adequate inventory of needed
medical supplies and whether an employee is responsible for inventory control and
ordering supplies. He states that Suter’s medical record supports a suggestion of a
callous attitude toward providing needed medical supplies. He expresses no other
professional opinions with respect to the adequacy of Suter’s medical treatment and
articulates no professional standard from which he draws his conclusion that the record
indicates the suggestion of a callous attitude. Accordingly, his unsupported opinion is
not sufficient to create a factual dispute that the prison officials failed to respond
reasonably to her serious medical needs, where the medical records indicate that
necessary supplies were generally ordered properly.

         Lana Anderson suffers from a cardiac condition causing fluctuations in her blood
pressure. Prison officials once took her to a hospital for chest pains, but she complains
that it took three calls to the prison physician to obtain authorization for a transfer to the
hospital and that her condition continued to worsen. Medical records indicate that the
emergency room physician determined that her chest pain was non-cardiac, and she was
instructed to continue her current medications. She continued to complain of pain and
was sent to a diagnostic center infirmary for observation. Records indicate that her
blood pressure was monitored and she received treatment on several occasions. The
objective portion of the deliberate indifference standard requires a showing of “verifying
medical evidence” that the defendants ignored an acute or escalating situation or that
delays adversely affected the prognosis given the type of injury in this case. Crowley
v. Hedgepeth, 109 F.3d 500, 502 (8th Cir. 1997); Beyerbach v. Sears, 49 F.3d 1324,
1326 (8th Cir. 1995). Her medical needs were not disregarded, and she has no verifiable
medical evidence to indicate that the delay in transferring her to the hospital adversely
affected her prognosis. Crowley, 109 F.3d at 502.



                                           -15-
        Polly Guidorzi complains that she has breast lumps but received no lumpectomy
to rule out a recurrence of an original malignancy. She complains that a mastectomy was
performed against her wishes and with no pathological findings recorded. The
defendants presented medical records indicating that she consented to the procedure.
She merely claims that she does not remember signing the consent form and submits the
affidavit of Dr. Start who muses that he doubts if her consent was informed. This type
of speculation does not create a reasonable inference of deliberate indifference.

       Shirley Allen has a history of coronary artery disease. She asserts that on one
occasion, she suffered intense chest pains, but correctional staff refused to inform the
medical department. She violated prison rules and went to the medical center on her
own. The nurse informed her that she could not see a doctor for a week, and Allen
collapsed. She saw the doctor the following week. Her medical records do not evidence
this occurrence, but indicate extensive treatment for her cardiac condition throughout the
period of her incarceration. Allen presents no verifying medical evidence that she
suffered any adverse effect on her condition or prognosis from the delay of not seeing
the physician on the day she allegedly collapsed. See Crowley, 109 F.3d at 502;
Beyerbach, 49 F.3d at 1326.

         Patricia Prewitt sought dental care and claims that the prison medical staff
extracted the wrong tooth. Medical records show that two teeth needed extraction, and
she presented no evidence but her own opinion to refute the medical record. Even
assuming her assertion to be true, medical malpractice does not amount to deliberate
indifference “merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.

      The plaintiffs also presented the affidavit of a paralegal who reviewed the prison
doctors’ affidavits, checking them for accuracy with the medical records. In the
paralegal’s opinion, not all of the statements in the defendants’ expert affidavits are
supported by the medical records. The paralegal’s affidavit, however, does not amount




                                          -16-
to evidence that the defendants acted with deliberate indifference when treating the
plaintiffs.

        The objective medical evidence indicates that the defendants acted reasonably in
response to those plaintiffs who had serious medical needs. The plaintiffs simply have not
presented evidence in any particular case that the course of treatment, or lack thereof, so
deviated from professional standards that it amounted to deliberate indifference in
violation of [the] [E]ighth [A]mendment right to be free from cruel and unusual
punishment.” Smith, 919 F.2d at 93. Contrary to the plaintiffs’ assertion, our review of
the record convinces us that the district court did not resolve any questions of credibility
in this case or improperly disregard the plaintiffs’ expert witnesses. Even considering the
plaintiffs’ experts’ opinions, the plaintiffs have failed to present evidence refuting the
objective medical records sufficient to give rise to an inference of deliberate indifference.

       The plaintiffs contend that the district court erred by evaluating each plaintiff’s
claim individually and not considering the entire record when determining whether there
existed a question of fact on the issue of deliberate indifference. The district court did not
consider the affidavits of inmates who are not named as plaintiffs. We, too, decline to
consider the affidavits and claims of persons who are not listed as plaintiffs. Unless at
least one named plaintiff can demonstrate an actual or imminent injury in fact stemming
from the deliberate indifference of prison officials, we have no basis on which to consider
either system wide problems or on which to grant system wide relief. See Lewis v.
Casey, 116 S. Ct. 2174, 2179 (1996) ("the success of the respondents' systemic challenge
[is] dependent on their ability to show widespread actual injury"); Smith v. Arkansas
Dep’t of Correction, 103 F.3d 637, 643-44 (8th Cir. 1996) (noting a plaintiff must
"demonstrate, among other things, either an actual or imminent injury in fact"); see also
Alpern v. Utilicorp United, Inc. 84 F.3d 1525, 1539 (8th Cir. 1996) ("A class
representative must be part of the class and possess the same interest and suffer the same
injury as the class members.") (internal quotations omitted).




                                           -17-
While “a remedy need not await a tragic event,” Helling v. McKinney, 509 U.S. 25, 33
(1993), the plaintiffs must be able to identify a known and unreasonable risk from which
serious damage to their future health is imminent in order to maintain suit. In this case,
the objective record of medical care provided to the plaintiffs indicates that prison officials
took reasonable steps to alleviate the known risks, and the plaintiffs have neither refuted
this medical evidence nor testified to callous comments or actions that could indicate
deliberate indifference.

        The plaintiffs argue that what is merely negligent in one isolated or individual case
may evidence deliberate indifference when it is part of a pattern of conduct on the whole
record, citing DeGidio v. Pung, 920 F.2d 525, 532 (8th Cir. 1990). Previously in this
case, we distinguished DeGidio, which involved a systemic failure to properly treat
tuberculosis, resulting in nearly 200 inmates being infected during a time when the prison
had no official supervising or administrating health services for the prison. We held in
DeGidio that the prison officials’ failure to supervise and organize health services, to offer
preventive treatment, and to adequately respond to the outbreak of infection, id. at 529-30,
amounted to “a consistent pattern of reckless or negligent conduct [that] is sufficient to
establish deliberate indifference to serious medical needs.” Id. at 533. Only one active
case of tuberculosis is asserted in the complaint of the present case. Others now assert
they were not properly tested or treated, but their claims were offered only in resistance
to summary judgment, preventing the defendants from responding to their claims. In any
event, we have considered the entire record relating to the named plaintiffs, and the
situation presented here does not rival that of DeGidio. The defendants presented medical
records and expert affidavits indicating that the prison’s treatment of tuberculosis is
adequate. The plaintiffs’ one conclusory expert affidavit does not rebut the defendants’
evidence sufficiently to create a question of fact on whether the defendants have reacted
unreasonably to the injury or imminent threat of harm from its treatment of tuberculosis.
See Miller v. Citizens Sec. Group, Inc., 116 F.3d 343, 346 (8th Cir. 1997) (“A conclusory
statement in an affidavit,




                                           -18-
however, cannot create a genuine issue of material fact which precludes summary
judgment.”).

      Our role is not to police the adequacy of prison medical systems. The Supreme
Court has defined our role as follows:

      It is the role of courts to provide relief to claimants, in individual or class
      actions, who have suffered, or will imminently suffer, actual harm; it is not
      the role of courts, but that of the political branches, to shape the institutions
      of government in such fashion as to comply with the laws and the
      Constitution. . . . [T]he two roles briefly and partially coincide when a
      court, in granting relief against actual harm that has been suffered, or that
      will imminently be suffered, by a particular individual or class of individuals,
      orders the alteration of an institutional organization or procedure that causes
      the harm.. But the distinction between the two roles would be obliterated if,
      to invoke intervention of the courts, no actual or imminent harm were
      needed, but merely the status of being subject to a governmental institution
      that was not organized or managed properly. If [for example] a healthy
      inmate who had suffered no deprivation of needed medical treatment were
      able to claim violation of his constitutional right to medical care, simply on
      the ground that the prison medical facilities were inadequate, the essential
      distinction between judge and executive would have disappeared: it would
      have become the function of the courts to assure adequate medical care in
      prisons.

Lewis, 116 S. Ct. at 2179 (citation omitted). We conclude that the district court properly
examined the claims of each individually named inmate to determine whether she suffered
constitutional injury of deliberate indifference to a serious medical need. A number of
individual and isolated incidences of medical malpractice or negligence do not amount to
deliberate indifference without some specific threat of harm from a related system wide
deficiency, which is not present in this case. We are unable to find a single plaintiff who
has been injured or is threatened with an imminent threat of harm




                                          -19-
by a negligent medical policy, procedure, or treatment recklessly offered or omitted by the
defendants.

       The plaintiffs also contend the district court improperly concluded that multiple
contacts with medical personnel precluded a finding of deliberate indifference, citing
Warren v. Fanning, 950 F.2d 1370, 1373 (8th Cir. 1991). Contrary to the plaintiffs’
contention, the district court did not draw the simple conclusion that multiple contacts
with medical care providers precludes a finding of deliberate indifference. The court
noted that multiple contacts with medical care providers had taken place only to show that
the medical record was at odds with a plaintiff’s specific contention. For instance, Vicky
Williams complained that her blood levels were not being regularly monitored, Pamela
Williams complained of difficulty getting to see the prison psychologist or a psychiatrist,
and Lana Anderson complained that her blood pressure is not adequately monitored. In
each instance, the district court recounted multiple contacts with medical care providers,
which the plaintiffs failed to adequately rebut and which contradict the plaintiffs’
complaints. The district court did not grant summary judgment on the sole basis that the
plaintiffs had multiple contacts with medical care providers but on the plaintiffs’ failure
to rebut the verified medical evidence with any proof of deliberate indifference to their
medical needs.

                                     D. ADA Claim

       The plaintiffs’ complaint states that the defendants have violated their rights under
the ADA because prison facilities are not accessible to plaintiffs with impaired mobility,
prisoners with disabilities are not provided proper physical therapy or assistance needed
to participate in prison activities, and they are denied medically necessary equipment to
aid their mobility. The only plaintiff to specifically complain of experiencing these
problems, however, was Trenace White, whose appeal we have dismissed as moot. The
remaining plaintiffs do not assert any specific claims under the




                                          -20-
ADA. Accordingly, the ADA issue became moot with the dismissal of Trenace White,
and we need not address the district court’s resolution of the ADA claims.



                                            III.

      Accordingly, having carefully considered the plaintiffs' arguments and the record,
we affirm the judgment of the district court.

RICHARD S. ARNOLD, Chief Judge, concurring in part and dissenting in part.

       I join the Court’s opinion and concur in the result reached, except with respect to
the plaintiff Shirley Allen. In my opinion, her case raises genuine issues of material fact
that deserve a trial by jury.

        It is undisputed that Ms. Allen had a serious heart condition. There is evidence that
on an occasion when she suffered intense chest pains, correctional staff refused to inform
the medical department. Ms. Allen went to the medical center anyway, was told that she
could not see a doctor for a week, and then collapsed. In fact, she did not see a doctor
until the following week.

       This seems to me a paradigm case of deliberate indifference. The fact that “[h]er
medical records do not evidence [the] occurrence” alleged in Ms. Allen’s affidavit, ante
at 17, is not relevant at the summary-judgment stage. She is obviously competent to
testify as to what happened in respect of her own physical condition. Her testimony is
admissible and could be believed by a jury. The absence of mention of the incident in the
defendants’ medical records may actually cut in favor of the plaintiff, because it may show
that defendants covered up the occurrence. If one has a serious heart condition, suffers
intense chest pains, and collapses, it seems to me that a trier of fact




                                          -21-
could reasonably find that withholding attention from a physician for a week amounts to
deliberate indifference to a serious medical need.

      For these reasons, I respectfully dissent in part.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -22-